Exhibit 10.6

MSC.SOFTWARE CORPORATION

2006 PERFORMANCE INCENTIVE PLAN

STOCK UNIT AWARD AGREEMENT

FOR NON-U.S. EMPLOYEES

THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of [_________,
2006] by and between MSC.Software Corporation, a Delaware corporation (the
“Corporation”), and [                        ] (the “Participant”).

W I T N E S S E T H

WHEREAS, pursuant to this Agreement, any appendix to this Agreement for the
Participant’s country of residence (the “Appendix”), the MSC.Software
Corporation 2006 Performance Incentive Plan (the “U.S. Plan”) and any sub-plan
to the U.S. Plan (collectively, the “Plan”), the Corporation has granted to the
Participant effective as of the date hereof (the “Award Date”) a credit of stock
units under the Plan (the “Stock Unit Award” or “Award”), upon the terms and
conditions set forth in this Agreement, any Appendix and in the Plan.

NOW THEREFORE, in consideration of the mutual promises made herein and the
mutual benefits to be derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant. Subject to the terms of this Agreement and the Plan, the Corporation
hereby grants to the Participant a Stock Unit Award with respect to an aggregate
of [                        ] stock units (subject to adjustment as provided in
Section 7.1 of the U.S. Plan) (the “Stock Units”). As used herein, the term
“stock unit” shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock (subject to adjustment as provided in Section 7.1 of
the U.S. Plan) solely for purposes of the Plan, this Agreement and any Appendix.
The Stock Units shall be used solely as a device for the determination of the
payment to eventually be made to the Participant if such Stock Units vest
pursuant to Section 3. The Stock Units shall not be treated as property or as a
trust fund of any kind.

3. Vesting. Subject to Section 8 and Section 9 below, the Award shall vest and
become nonforfeitable with respect to one-third of the total number of Stock
Units (subject to adjustment under Section 7.1 of the Plan) on each of the
first, second and third anniversaries of the Award Date.

4. Continuance of Employment. The vesting schedule requires continued employment
or service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 8(a)
below or under the Plan.

 

1



--------------------------------------------------------------------------------

5. Dividend and Voting Rights.

(a) Limitations on Rights Associated with Units. The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Participant. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.

(b) Dividend Equivalent Rights Distributions. In the event that the Corporation
pays an ordinary cash dividend on its Common Stock and the related dividend
payment record date occurs at any time after the Award Date and before all of
the Stock Units subject to the Award have either been paid pursuant to Section 7
or terminated pursuant to Section 8(a), the Corporation shall credit the
Participant as of such record date with an additional number of Stock Units
equal to (i) the per-share cash dividend paid by the Corporation on its Common
Stock with respect to such record date, multiplied by (ii) the total number of
outstanding and unpaid Stock Units (including any dividend equivalents
previously credited hereunder) (with such total number adjusted pursuant to
Section 7.1 of the U.S. Plan and Section 9 hereof) subject to the Award as of
such record date, divided by (iii) the fair market value of a share of Common
Stock (as determined under the Plan) on such record date. Any Stock Units
credited pursuant to the foregoing provisions of this Section 5(b) shall be
subject to the same vesting, payment and other terms, conditions and
restrictions as the original Stock Units to which they relate. No crediting of
Stock Units shall be made pursuant to this Section 5(b) with respect to any
Stock Units which, as of such record date, have either been paid pursuant to
Section 7 or terminated pursuant to Section 8(a).

6. Restrictions on Transfer. Neither the Stock Unit Award, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily. The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, or (b) transfers
by will or the laws of descent and distribution.

7. Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following each vesting of the applicable portion of
the total Award pursuant to Section 3, Section 8 or Section 9, the Corporation
shall deliver to the Participant a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
the number of Stock Units subject to this Award that vest on the applicable
vesting date, unless such Stock Units terminate prior to the given vesting date
pursuant to Section 8(a). The Corporation’s obligation to deliver shares of
Common Stock or otherwise make payment with respect to vested Stock Units is
subject to the condition precedent that the Participant or other person entitled
under the Plan to receive any shares with respect to the vested Stock Units
deliver to the Corporation any representations or other documents or assurances
required pursuant to Section 8.1 of the U.S. Plan. The Participant shall have no
further rights with respect to any Stock Units that are paid or that terminate
pursuant to Section 8(a).

 

2



--------------------------------------------------------------------------------

8. Effect of Termination of Employment or Change in Control Event.

(a) Termination of Employment. The Participant’s Stock Units shall terminate to
the extent such units have not become vested prior to the first date the
Participant is no longer employed by the Corporation or one of its Subsidiaries,
regardless of the reason for the termination of the Participant’s employment
with the Corporation or a Subsidiary, whether with or without cause, voluntarily
or involuntarily. If any unvested Stock Units are terminated hereunder, such
Stock Units shall automatically terminate and be cancelled as of the applicable
termination date without payment of any consideration by the Corporation and
without any other action by the Participant, or the Participant’s personal
representative, as the case may be. For purposes of the foregoing sentence, the
Participant’s employment is terminated as of the date that the Participant is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law). The Board or Administrator
shall have the exclusive discretion to determine when the Participant is no
longer actively employed for purposes of the Participant’s Award.

(b) Automatic Acceleration Upon Change in Control Event. Upon a Change in
Control Event, any Stock Units subject to the Award that are not then otherwise
vested (and have not previously terminated pursuant to this Agreement) shall
automatically become vested upon the occurrence of such event.

9. Adjustments Upon Specified Events. The Administrator may accelerate payment
and vesting of the Stock Units in such circumstances as it, in its sole
discretion, may determine. In addition, upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the U.S. Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited pursuant to Section 5(b).

10. Tax Withholding. Regardless of any action the Corporation and/or the
Participant’s employer (the “Employer”) take with respect to any or all income
tax (including U.S. federal, state and local tax and/or non-U.S. tax), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items legally due by the Participant is and remains the
Participant’s responsibility and that the Corporation and/or the Employer
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
grant of the Stock Units, the vesting of the Stock Units, the delivery of shares
of Common Stock, the subsequent sale of any shares of Common Stock acquired at
vesting and the receipt of any dividends; and (b) do not commit to structure the
terms of the grant or any aspect of the Award to reduce or eliminate the
Participant’s liability for Tax-Related Items.

Prior to the relevant taxable event, the Participant shall pay or make adequate
arrangements satisfactory to the Corporation and/or the Employer to satisfy all
withholding and payment on account obligations of the Corporation and/or the
Employer. In this regard, if

 

3



--------------------------------------------------------------------------------

permissible under local law, the Participant authorizes the Corporation and/or
the Employer, at its discretion, to satisfy the obligations with regard to all
Tax-Related Items legally payable by the Participant by reducing the number of
shares of Common Stock to be delivered upon settlement of vested Stock Units by
such number of whole shares valued at their then fair market value (with the
“fair market value” of such shares determined in accordance with the applicable
provisions of the Plan), equal to the amount necessary to satisfy the minimum
statutorily applicable withholding amount. If the foregoing method of
withholding is prohibited or insufficient to satisfy all Tax-Related Items
legally payable by the Participant or if the Corporation, in its discretion,
determines not to apply the foregoing method of withholding for any other
reason, then the Participant hereby authorizes the Corporation and/or the
Employer to satisfy the obligations by one or a combination of the following:
(a) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Corporation and/or the Employer; or (b) selling shares or
arranging for the sale of shares of Common Stock (in either case on the
Participant’s behalf and at the Participant’s direction pursuant to this
authorization) issued in settlement of vested Stock Units. If the obligation of
Tax-Related Items is satisfied by reducing the number of shares of Common Stock
delivered as described herein, the Participant is deemed to have been issued the
full number of shares of Common Stock subject to the Award, notwithstanding that
a number of the shares of Common Stock are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of the Award.

Finally, the Participant shall pay to the Corporation and/or the Employer any
amount of Tax-Related Items that the Corporation and/or the Employer may be
required to withhold as a result of the Participant’s participation in the Plan
that cannot be satisfied by the means previously described. The Corporation may
refuse to deliver to the Participant any shares of Common Stock pursuant to the
Award if the Participant fails to comply with the Participant’s obligations in
connection with the Tax-Related Items as described in this Section 10.

11. Acknowledgement of Nature of Plan and Award. In accepting the Award, the
Participant acknowledges that:

(a) the Plan is established voluntarily by the Corporation, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Corporation at any time, unless otherwise provided in the Plan and this
Agreement;

(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards of Stock Units, or benefits in lieu of
Stock Units, even if Stock Units have been granted repeatedly in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Corporation;

(d) the Participant’s participation in the Plan is voluntary;

(e) the Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to

 

4



--------------------------------------------------------------------------------

terminate the Participant’s employment or service relationship (if any) at any
time with or without cause;

(f) the Award is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Corporation or any Subsidiary,
and which is outside the scope of the Participant’s employment or service
contract, if any;

(g) the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Corporation or any Subsidiary;

(h) in the event that the Participant is not an employee of the Corporation, the
Award and the Participant’s participation in the Plan will not be interpreted to
form an employment or service contract or relationship with the Corporation;
and, furthermore, the Award and the Participant’s participation in the Plan will
not be interpreted to form an employment or service contract or relationship
with the Employer or any other Subsidiary;

(i) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(j) in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or from any diminution in
value of the Award or shares of Common Stock acquired upon vesting of the Award
resulting from termination of the Participant’s employment or service by the
Corporation or any Subsidiary (for any reason whatsoever and whether or not in
breach of local labor laws) and the Participant irrevocably releases the
Corporation and any Subsidiary from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Participant
shall be deemed irrevocably to have waived his or her entitlement to pursue such
claim;

(k) the Corporation is not providing any tax, legal or financial advice, nor is
the Corporation making any recommendations regarding the Participant’s
participation in the Plan or the Participant’s acquisition or sale of the
underlying shares of Common Stock; and

(l) the Participant is hereby advised to consult with the Participant’s own
personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.

12. Data Privacy Notice and Consent. The Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Participant’s personal data as described in this Agreement
and any other Stock Unit grant materials by and among, as applicable, the
Employer, the Corporation and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.

 

5



--------------------------------------------------------------------------------

The Participant understands that the Corporation and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Corporation, details of
all Stock Units or any other entitlement to shares of Common Stock awarded,
canceled, vested, unvested or outstanding in the Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”).

The Participant understands that Data will be transferred to Citigroup Global
Markets Inc., or such other stock plan service provider as may be selected by
the Corporation in the future, which is assisting the Corporation with the
implementation, administration and management of the Plan. The Participant
understands the recipients of the Data may be located in the Participant’s
country, in the United States or elsewhere, and that the recipients’ country may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Corporation, Citigroup Global Markets Inc., and any other possible
recipients which may assist the Corporation (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Participant’s
local human resources representative. The Participant understands, however, that
refusing or withdrawing his or her consent may affect the Participant’s ability
to participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact his or her local human resources
representative.

13. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer an
employee of the Corporation, shall be deemed to have been duly given by the
Corporation when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government.

14. Plan. The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Agreement. The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions

 

6



--------------------------------------------------------------------------------

of the Plan that confer discretionary authority on the Board or the
Administrator do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Administrator so conferred by
appropriate action of the Board or the Administrator under the Plan after the
date hereof.

15. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to Section 8.6 of the U.S. Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

16. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.

17. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

18. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

19. Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by local law.

20. Governing Law and Choice of Venue. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware, as
provided in the U.S. Plan, without regard to conflict of law principles
thereunder. For purposes of litigating any dispute that arises under the Award
or this Agreement, the parties hereby submit to and consent to the jurisdiction
of the State of California, and agree that such litigation shall be conducted in
the courts of Orange County, California, or the federal courts for the United
States for the Central District of California, and no other courts, where this
Award of Stock Units is made and/or to be performed.

21. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. The
Agreement shall be construed and interpreted consistent with that intent.

 

7



--------------------------------------------------------------------------------

22. Appendix. Notwithstanding any provision in this Agreement to the contrary,
the Stock Units shall be subject to the special terms and provisions as set
forth in the Appendix to this Agreement for the Participant’s country of
residence, if any.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

 

 

MSC.SOFTWARE CORPORATION,

a Delaware corporation

 

By:_____________________________________________

 

Print Name:______________________________________

 

Its:_____________________________________________

 

 

 

PARTICIPANT

 

 

 

Signature

 

 

Print Name

 

 

8



--------------------------------------------------------------------------------

APPENDIX A

Australia

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Stock Units Payable Only in Shares

Notwithstanding any discretion contained in the Plan, or any provision in the
Agreement to the contrary, Stock Units granted to Participants in Australia
shall be paid in shares of Common Stock only and do not provide any right for
the Participant to receive a cash payment.

Exchange Control Reporting

Exchange control reporting is required for cash transactions exceeding A$10,000
and international fund transfers. The Australian bank assisting with the
transactions will file the report for the Participant. If there is no Australian
bank involved in the transfer, the Participant will have to file the report him
or herself.

Securities Law Information

If the Participant acquires shares of the Corporation’s Common Stock under the
Plan and the Participant offers his or her shares of Common Stock for sale to a
person or entity resident of Australia, the Participant’s offer may be subject
to disclosure requirements under Australian law. The Participant should obtain
legal advice on his or her disclosure obligations prior to making any such
offer.



--------------------------------------------------------------------------------

APPENDIX A

Brazil

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Exchange Control Reporting

The Participant acknowledges and understands that Participants resident or
domiciled in Brazil must submit annually a declaration of assets and rights held
outside of Brazil to the Central Bank, if the aggregate value of the
Participant’s assets and rights exceeds US$100,000. Assets and rights that must
be reported include: (i) bank deposits; (ii) loans; (iii) financing
transactions; (iv) leases; (v) direct investments; (vi) portfolio investments,
including shares of Common Stock acquired upon vesting of the Stock Units;
(vii) financial derivative investments; and (viii) other investments such as
real estate.

Intent to Comply with Law

By accepting the Award, the Participant agrees that he or she will comply with
Brazilian law when the shares of Common Stock acquired upon vesting of the Stock
Units are sold. The Participant also agrees to report and pay any and all taxes
associated with the vesting of the Stock Units and sale of any shares of Common
Stock issued when the Stock Units vest.



--------------------------------------------------------------------------------

APPENDIX A

Canada

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Stock Units Payable Only in Shares

Notwithstanding any discretion contained in the Plan, or any provision in the
Agreement to the contrary, Stock Units granted to Participants in Canada shall
be paid in shares of Common Stock only and do not provide any right for the
Participant to receive a cash payment.

Consent to Receive Information in English for Quebec Participants

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.



--------------------------------------------------------------------------------

APPENDIX A

China

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Exchange Control Restrictions

The Participant acknowledges and understands that exchange control restrictions
may limit the Participant’s ability to access and/or convert the proceeds from
the sale of shares of Common Stock (if any) acquired upon vesting of the Stock
Units. The Participant should examine this issue prior to any attempt to access
and/or convert the sales proceeds as the Participant may be able to take steps
to mitigate these restrictions, such as limiting the amount of the proceeds to
US$10,000 per transaction.



--------------------------------------------------------------------------------

APPENDIX A

India

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Exchange Control Notification

To the extent required by local law, the Participant must immediately repatriate
all proceeds resulting from the sale of shares of Common Stock issued upon
vesting of the Stock Units to India and convert the proceeds into local
currency. The Participant will receive a foreign inward remittance certificate
(“FIRC”) from the bank where the Participant deposits the foreign currency. The
Participant should maintain the FIRC as evidence of the repatriation of funds in
the event the Reserve Bank of India or the Employer requests proof of
repatriation.



--------------------------------------------------------------------------------

APPENDIX A

Italy

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Data Privacy Consent

Notwithstanding any provision of the Agreement, this section in the Appendix A
applies in regards to data privacy in Italy.

The Participant hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of personal data as
described in this section of the Appendix A by and among, as applicable, the
Employer and the Corporation and any of its Subsidiaries for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.

The Participant understands that the Employer, the Corporation and any of its
Subsidiaries may hold certain personal information about the Participant,
including, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of the Common Stock or directorships held in
the Corporation, details of the Stock Units or any other entitlement to shares
of the Corporation’s Common Stock awarded, canceled, exercised, vested, unvested
or outstanding in the Participant’s favor, for the exclusive purpose of managing
and administering the Plan (“Data”).

The Participant also understands that providing the Corporation with the
Participant’s Data is necessary for the performance of the Plan and that the
Participant’s denial to provide such Data would make it impossible for the
Corporation to perform its contractual obligations and may affect the
Participant’s ability to participate in the Plan. The Controller of personal
data processing is MSC.Software Corporation, with registered offices at 2
MacArthur Place, Santa Ana, CA 92702, United States of America, and, pursuant to
Legislative Decree no. 196/2003, its representative in Italy is MSC.Software
S.r.l., with registered offices at Via Nazionale, 74, Tavagnacco, Udine 33010,
Italy. The Participant understands that the Participant’s Data will not be
publicized, but it may be transferred to Citigroup Global Markets Inc., banks,
other financial institutions or brokers and/or their agents involved in the
management and administration of the Plan. The Participant further understands
that the Corporation and/or its Subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Participant’s participation in the Plan, and that the
Corporation and/or its Subsidiaries may each further transfer Data to third
parties assisting the Corporation in the implementation, administration and
management of the Plan, including any requisite transfer to Citigroup Global
Markets Inc., or another third party with whom the Participant may elect to
deposit any shares acquired under the Plan. Such recipients may receive,
possess, use, retain and transfer the Data in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that these recipients may
be located in the European Economic Area, or elsewhere, such as the United



--------------------------------------------------------------------------------

States or Asia. Should the Corporation exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete the Participant’s Data as soon as it has accomplished
all the necessary legal obligations connected with the management and
administration of the Plan.

The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of the
Participant’s Data abroad, including outside of the European Economic Area, as
herein specified and pursuant to applicable laws and regulations, does not
require the Participant’s consent thereto as the processing is necessary to
performance of contractual obligations related to implementation, administration
and management of the Plan. The Participant understands that, pursuant to
Section 7 of the Legislative Decree no. 196/2003, the Participant has the right
to, including but not limited to, access, delete, update, ask for rectification
of the Participant’s Data and estop, for legitimate reason, the Data processing.
Furthermore, the Participant is aware that the Participant’s Data will not be
used for direct marketing purposes. In addition, the Data provided can be
reviewed and questions or complaints can be addressed by contacting the
Participant’s human resources department.



--------------------------------------------------------------------------------

APPENDIX A

Korea

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Exchange Control Requirements

Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of shares of Common Stock acquired upon vesting of the Stock Units
to repatriate the proceeds to Korea within eighteen months of the sale.

 



--------------------------------------------------------------------------------

APPENDIX A

Malaysia

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Director Notification

If the Participant is a director of a Malaysian Subsidiary of the Corporation,
the Participant is subject to certain notification requirements under the
Malaysian Companies Act, 1965. Among these requirements is an obligation to
notify the Malaysian Subsidiary in writing when the Participant receives an
interest (e.g., Stock Units) in the Corporation or any related companies. In
addition, the Participant must notify the Malaysian Subsidiary when the
Participant sells shares of the Common Stock of the Corporation or any related
corporation (including when the Participant sells shares acquired under the
Plan). These notifications must be made within fourteen days of acquiring or
disposing of any interest in the Corporation or any related corporation.

 



--------------------------------------------------------------------------------

APPENDIX A

Netherlands

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Labor Law Acknowledgement

By accepting the Award, the Participant acknowledges that: (i) the grant is
intended as an incentive for the Participant to remain employed with the
Employer and is not intended as remuneration for labor performed; (ii) the grant
is not intended to replace any pension rights or compensation; and (iii) in the
case of a merger, take-over or transfer of liability, the benefits granted under
the Plan will not transfer automatically to another corporation.

Notification For Dutch Participants

The Participant has been granted Stock Units under the Plan, pursuant to which
the Participant may acquire shares of the Corporation’s Common Stock.

Participants that are residents of the Netherlands should be aware of the Dutch
insider trading rules, which may impact the sale of shares of Common Stock
issued upon granting of the Stock Units. In particular, the Participant may be
prohibited from effecting certain share transactions if he or she has insider
information regarding the Corporation.

Below is a discussion of the applicable restrictions. The Participant is advised
to read the discussion carefully to determine whether the insider rules could
apply to him or her. If it is uncertain whether the insider rules apply, we
recommend that the Participant consults with his or her legal advisor. Please
note that the Corporation cannot be held liable if a Participant violates the
Dutch insider rules. The Participant is responsible for ensuring his or her
compliance with these rules.

By entering into the Agreement and participating in the Plan, the Participant
acknowledges having read and understood the Notification and acknowledges that
it is his or her responsibility to comply with the Dutch insider trading rules,
as discussed herein.

Prohibition Against Insider Trading

Dutch securities laws prohibit insider trading. Under Article 46 of the Act on
the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Corporation is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the stock price,



--------------------------------------------------------------------------------

regardless of the development of the price. The insider could be any employee of
the Corporation or its Dutch Subsidiary who has inside information as described
above.

Given the broad scope of the definition of inside information, certain employees
of the Corporation working at its Dutch Subsidiary may have inside information
and thus, would be prohibited from effectuating a transaction in securities in
the Netherlands at a time when he or she had such inside information.

 



--------------------------------------------------------------------------------

APPENDIX A

Russia

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Securities Law Notice

The Agreement, the grant of Stock Units, the Plan and all other materials the
Participant may receive regarding participation in the Plan do not constitute
advertising or an offering of securities in Russia. The issuance of securities
pursuant to the Plan has not and will not be registered in Russia and,
therefore, the securities described in any Plan-related documents may not be
used for offering or public circulation in Russia.

In no event will shares of Common Stock issued to the Participant upon vesting
of the Stock Units be delivered to the Participant in Russia; all shares issued
upon vesting of the Stock Units will be maintained on the Participant’s behalf
in the United States.

Exchange Control Notification

To the extent required by local law, any proceeds resulting from the sale of
shares of Common Stock issued upon vesting of the Stock Units must be remitted
to Russia and credited to a foreign currency account maintained by the
Participant at an authorized bank in Russia. After the Participant remits the
sale proceeds to Russia, the Participant may transfer the funds to a foreign
bank account, subject to the following limitations: (1) the foreign account may
be opened only for individuals; (2) the foreign account may not be used for
business activities; (3) the Participant must give notice to the Russian tax
authorities about the opening/closing of each foreign account within one month
of the account opening/closing; and (4) the Participant must notify the Russian
tax authorities of the account balances on his or her foreign accounts as of the
beginning of each calendar year.

The Participant is not permitted to sell shares of Common Stock issued upon
vesting of the Stock Units directly to a Russian legal entity or resident.

 



--------------------------------------------------------------------------------

APPENDIX A

Spain

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Stock Units Payable Only in Shares

Notwithstanding any discretion contained in the Plan, or any provision in the
Agreement to the contrary, Stock Units granted to Participants in Spain shall be
paid in shares of Common Stock only and do not provide any right for the
Participant to receive a cash payment.

Securities Law Information

The grant of Stock Units and the shares to be issued upon vesting of the Stock
Units are considered a private placement outside of the scope of Spanish law on
public offerings and issuances.

Labor Law Acknowledgment

This provision supplements Section 11 of the Agreement:

In accepting the Award, the Participant acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan.

The Participant understands that the Corporation has unilaterally, gratuitously
and discretionally decided to grant Stock Units under the Plan to individuals
who may be employees of the Corporation or its Subsidiaries throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Corporation or any of its Subsidiaries on an ongoing basis. Consequently,
the Participant understands that the Stock Units are granted on the assumption
and condition that the Stock Units and the shares of Common Stock issued upon
vesting of the Stock Units shall not become a part of any employment contract
(either with the Corporation or any of its Subsidiaries) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, the Participant
understands that the Award would not be made to the Participant but for the
assumptions and conditions referred to above; thus, the Participant acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant of Stock
Units shall be null and void.

 



--------------------------------------------------------------------------------

APPENDIX A

United Kingdom

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Director Notification

If the Participant is a director or shadow director of a U.K. Subsidiary of the
Corporation and if the U.K. Subsidiary is not wholly owned by the Corporation,
the Participant is subject to certain notification requirements under the
Companies Act. Specifically, the Participant must notify the U.K. Subsidiary in
writing of the Participant’s interest in the Corporation and the number and
class of shares or rights to which the interest relates. The Participant must
also notify the U.K. Subsidiary when the Participant acquires shares of Common
Stock under the Plan or sells the shares of Common Stock. This disclosure
requirement also applies to any rights or shares of Common Stock acquired by the
Participant’s spouse or children (under the age of 18).

Tax Withholding

Notwithstanding any provision of the Agreement, this section in the Appendix A
applies in regards to tax withholding in the United Kingdom.

Regardless of any action the Corporation and/or the Participant’s employer (the
“Employer”) take with respect to any or all income tax (including U.S. federal,
state and local tax and/or non-U.S. tax), primary and secondary Class 1 National
Insurance contributions, payroll tax or other tax-related withholding
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items legally due by the Participant is and remains the
Participant’s responsibility and that the Corporation and/or the Employer
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
grant, vesting, settlement, assignment, release or cancellation of the Stock
Units, the subsequent sale of any shares of Common Stock acquired at vesting and
the receipt of any dividends; and (b) do not commit to structure the terms of
the grant or any aspect of the Award to reduce or eliminate the Participant’s
liability for Tax-Related Items.

Prior to any event giving rise to the Tax-Related Items (the “Chargeable
Event”), the Participant shall pay or make adequate arrangements satisfactory to
the Corporation and/or the Employer to satisfy all withholding obligations of
the Corporation and/or the Employer. In this regard, if permissible under local
law, the Participant authorizes the Corporation and/or the Employer, at its
discretion, to satisfy the obligations with regard to all Tax-Related Items
legally payable by the Participant by reducing the number of shares of Common
Stock to be delivered upon settlement of vested Stock Units by such number of
whole shares valued at their then fair market value (with the “fair market
value” of such shares determined in accordance with the applicable provisions of
the Plan), equal to the amount necessary to satisfy the minimum statutorily
applicable withholding amount. If the foregoing method of withholding is
prohibited or insufficient to satisfy all Tax-Related Items legally payable by
the Participant or if the



--------------------------------------------------------------------------------

Corporation, in its discretion, determines not to apply the foregoing method of
withholding for any other reason, then the Participant hereby authorizes the
Corporation and/or the Employer to satisfy the obligations by one or a
combination of the following: (a) withholding from the Participant’s wages or
other cash compensation paid to the Participant by the Corporation and/or the
Employer; or (b) selling shares or arranging for the sale of shares of Common
Stock (in either case on the Participant’s behalf and at the Participant’s
direction pursuant to this authorization) issued in settlement of vested Stock
Units. If the obligation for Tax-Related Items is satisfied by reducing the
number of shares of Common Stock delivered as described herein, the Participant
is deemed to have been issued the full number of shares of Common Stock subject
to the Award, notwithstanding that a number of the shares of Common Stock are
held back solely for the purpose of paying the Tax-Related Items due as a result
of any Chargeable Event.

The Participant shall pay to the Corporation and/or the Employer any amount of
Tax-Related Items that the Corporation and/or the Employer may be required to
withhold as a result of the Participant’s participation in the Plan that cannot
be satisfied by the means previously described. The Corporation may refuse to
deliver to the Participant any shares of Common Stock pursuant to the Award if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items as described in this section in the Appendix A.

If the Participant fails to make satisfactory arrangements for payment of any
Tax-Related Items by the Due Date, which is ninety (90) days, or such other
period as required under U.K. law, after the Chargeable Event, and assuming the
Participant is not an executive officer of the Corporation as this term is used
in Section 402 of the U.S. Sarbanes-Oxley Act of 2002, the Participant agrees
that the amount of any uncollected Tax-Related Items shall constitute a loan
owed by the Participant to the Employer, effective on the Due Date. The
Participant agrees that the loan will bear interest at the then-current HM
Revenue and Customs Official Rate and it will be immediately due and repayable,
and the Corporation and the Employer may recover it any time thereafter by any
of the means referred to above.